Title: To Thomas Jefferson from James Madison, 14 June 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                14 June 1806
                            
                        
                        The vessel for the Bey of Tunis is a small one purchased by Capt: Preble in the Mediterranean. The first cost can not be ascertained in the absence of the Upper Clerks of the
                            Navy Dept. It is supposed not to have exceeded a very few thousand dollars.
                    